


Exhibit 10.6(a)












FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT


This First Amendment, made as of __________, ____, by and between Minerals
Technologies Inc., a Delaware corporation (the “Employer”) and (the
“Executive”).


WHEREAS, the Employer and the Executive previously entered into an employment
agreement dated (the “Employment Agreement”); and


WHEREAS, the Employer and the Executive now wish to amend the Employment
Agreement to ensure compliance with section 409A of the Internal Revenue Code.


NOW, THEREFORE, the Employer and the Executive hereby amend the Employment
Agreement, effective December 31, 2008, as follows:


1.           Section 7(a) shall be amended to read in its entirety as follows:


7.           (a)           Employer or Executive may terminate Executive’s
employment with Employer under this Agreement at any time by providing the other
party with ninety (90) days advance written notice, in which case Executive’s
employment shall terminate at the end of said ninety-day period.  In the event
during the Term Employer terminates the employment of Executive for reasons
other than for Cause or the Permanent Disability or death of Executive or
Executive resigns for Good Reason (as defined below), then within 90 days of
Executive’s separation from service with the Employer, Employer will pay
Executive a lump sum amount equal to his monthly Base Salary times the number of
months remaining in the Term (but in no event shall Executive be paid an amount
equal to more than fifteen (15) months of Base Salary).  In addition, Employer
shall pay Executive any “Termination Bonuses,” as defined herein, in the first
calendar quarter of the year following the performance year to which the
Termination Bonus relates.  For purposes of this Agreement, “Termination
Bonuses” shall mean amounts which would otherwise be payable to Executive during
the Term pursuant to Section 1(b) were Executive an employee of Employer,
provided that in no event will any such bonus be greater in amount than the
average amount of any such bonuses received by Executive in the two years
immediately preceding the termination of his employment with Employer, or the
amount of such bonus received by Executive in the prior year if Executive has
received only one such bonus payment.


In addition to the foregoing payments, Executive shall be entitled to coverage,
at Executive’s expense, under Employer’s Group Benefit Plan for medical and
dental expense coverage and prescription drugs until the end of the
Term.  Employer shall pay to Executive a lump sum payment within 90 days of
Executive’s separation from service equal to the cost of such coverage through
end of the Term at the level and type in effect for Executive upon his
separation from service, plus a tax gross-up amount determined by Employer with
respect to such lump sum payment.

 
 

--------------------------------------------------------------------------------

 

As a condition of receiving any severance payments under this Section 7(a),
Executive shall first sign a General Release of all claims, in the form attached
hereto as Attachment “A.”


Notwithstanding the foregoing, if Executive is a “specified employee” (within
the meaning of Section 409A of the Internal Revenue Code and the regulations
thereunder (“Section 409A”) and using the methodology established by the
Company’s Board of Directors or its delegate) and any payment described in this
Section 7(a) is subject to Section 409A, then any such payment that would
otherwise be made in the six months following Executive’s separation from
service shall be made upon the six-month anniversary of such separation from
service.  For purposes of this Section 7(a), “separation from service” shall
mean a separation from service, within the meaning of Section 409A, with
Employer and all other entities treated as a single employer with Employer under
Section 409A.


2.           Section 10 shall be amended by adding the following at the end
thereof:


Executive and Employer intend that this Agreement shall comply with Section 409A
to the extent any payments hereunder are subject to Section 409A.  In the event
that any amount payable under this Agreement becomes subject to the additional
20% tax under Section 409A as a result of Employer’s failure to pay such amount
at the time specified under this Agreement, Employer shall indemnify Executive
for any additional tax incurred by Executive as a result of such failure, and
Employer shall pay Executive a tax gross-up amount with respect to such
indemnification (determined applying the highest marginal federal income tax
rate and the state income tax rate applicable to Executive). Such amounts shall
be paid no later than the calendar year following the year in which Executive
incurs the applicable taxes.


IN WITNESS WHEREOF, the Employer and the Executive have executed and delivered
this amendment effective as of the date shown above.




MINERALS TECHNOLOGIES INC.




By:_________________________________                                                                                     ___________________
Date






Agreed to by:




________________________________
[print name]


________________________________
Date

 

 
